Citation Nr: 1235014	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating greater than 10 percent prior to September 8, 2008 and from November 1, 2008 for degenerative disc disease with intervertebral disc syndrome lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1979 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

Initially, the Board notes that in the April 2008 rating decision the RO granted the Veteran a temporary 100 percent disability rating from June 11, 2007 to August 1, 2007 under 38 C.F.R. § 4.30 for post-surgery convalescence.  In an April 2009 rating decision, the RO again granted the Veteran a temporary 100 percent disability rating under 38 C.F.R. § 4.30 for post-surgery convalescence, this time effective from September 8, 2008 to November 1, 2008.  Thus, the Board considers that, for the rating period from June 11, 2007 through July 31, 2007 and from September 8, 2008 through October 31, 2008, the Veteran received a full grant of the benefits sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no justiciable issue for the Board to decide for those periods of time.

Finally, as will be discussed in greater detail below, the Veteran is separately service-connected and rated for right and left lower extremity sensory deficits associated with degenerative disc disease and for a surgical scar to the lumbar spine.  The Veteran has not properly appealed the ratings assigned for these disabilities and these issues are not on appeal.

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the issue of entitlement to TDIU was addressed by the RO in a rating decision issued during the course of this appeal (See rating decision dated in October 2009).  The Veteran has not expressed disagreement with this determination.  Accordingly, the Board concludes that the issue of entitlement to TDIU is not presently before the Board.  


FINDINGS OF FACT

1.  The Veteran's low back disability, to include degenerative disc disease with intervertebral disc syndrome lumbar spine, is manifested primarily by pain, stiffness, weakness, and limitation of motion.

2.  The Veteran's low back disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating greater than 10 percent for degenerative disc disease with intervertebral disc syndrome lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5243 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in January 2008 and January 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating for the claim.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Post service medical records identified by the Veteran have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate QTC examinations in January 2008 and April 2011.  The VA examination reports are thorough and supported by VA and private treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's low back disability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran is currently rated at 10 percent under DC 5243 for his lumbosacral spine disability for the entire period on appeal.  He claims that his back disability is more severe than currently rated.

Regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the thoracic, lumbar, and cervical spine.  Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  
 
The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2011). 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine".  68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

In April 2007, the Veteran sought treatment for low back pain, right leg pain, and right foot numbness.  The assessment was low back pain and right leg pain and an indication that the Veteran suffered from S1 radiculopathy.  A May 2007 MRI showed lumbar degenerative disc disease without recurrent disc herniation or radiculopathy.  A May 2007 assessment was severe lumbar spinal stenosis from L2-L3 to L4-L5.  Treatment included a lumbar epidural steroid injection in May 2007, but in June 2007 underwent a lumbar partial hemilaminectomy and medial facetectomy at L4-L5 and L5-S1 right side, foraminotomies at both levels, excision herniated nucleus pulposus L4-L5 right side.

The Veteran was afforded a QTC examination in January 2008.  The Veteran reported stiffness, weakness, and constant pain of the spine.  The Veteran denied any current treatment for his back problems.  The Veteran had an abnormal gait, with steppage on the left.  There was no evidence of radiating pain on movement.  There was no muscle spasm or tenderness noted.  Straight leg raises were negative bilaterally and the spine was not ankylosed.  Range of motion of the thoracolumbar spine was flexion from 0 to 70 degrees, with pain onset at 50 degrees; the Veteran was unable to extend the spine; bilateral lateral flexion and rotation from 0 to 20 degrees, with pain onset at 20 degrees.  Joint function on repetitive use was limited by pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact.  However, these problems did not result in any additional loss of motion on repetitive motion testing.  Intervertebral disc function did not cause any bowel, bladder, or erectile dysfunction.  The examiner diagnosed degenerative disc disease with intervertebral disc syndrome lumbar spine.

A July 2008 MRI of the lumbar spine showed disc extrusion at L2-L3 through L5-S1 and moderately severe spinal stenosis at L2-L3 and L3-L4.  In September 2008, the Veteran underwent an L2 to S1 decompression and fusion with pedicle screws.  Approximately two weeks after the surgery, the Veteran reported that he was doing well and was on no pain medications.  He was wearing a lumbar spinal brace.  On examination, spinal contours were normal and there was full range of motion of the thoracic and lumbar spine.  Straight leg raises were negative.  X-rays showed excellent alignment of lumbar spine hardware and anatomy.  The Veteran was permitted to be "as active as he likes."  In October 2008, the Veteran reported some residual back pain following the surgery, but no radicular symptoms.  His back felt tired after extended walking or standing.  Range of motion of the lumbar spine was listed as 75 percent of forward flexion, 10 percent of extension, and 25 percent of bilateral lateral flexion and rotation.  All movements were without pain.  In December 2008, the Veteran reported no pain in the spine that week.  He had returned to work in November 2008 with full duties and had stopped physical therapy.  On examination, there was some tenderness of the paravertebral spinal muscles, but the Veteran had full range of motion of the thoracic and lumbar spine.  In February 2009, the Veteran reported that his back was doing well and that he was performing all of his normal activities.  Examination again showed full thoracolumbar range of motion.  During VA treatment in June 2009, the Veteran denied back pain.

The Veteran was afforded a QTC examination in July 2009 for his separately service-connected lower extremity neurological difficulties.  No findings were made as to the Veteran's lumbosacral spine.  

In September 2009, the Veteran stated that his back was doing well, with no problems of significant pain and that he was getting around quite a bit better.  There was mild tenderness around the paravertebral spinal muscles, but full range of thoracolumbar motion.

In June 2010, the Veteran reported constant aching lower back pain radiating to the anterior groin and thigh for the previous 6 to 8 months.  In February 2011, the Veteran reported erectile dysfunction for the previous 3 to 4 years since starting blood pressure medication.  He also reported chronic low back pain, but without decreased physical performance or reduced muscle mass or strength.  There was no tenderness to palpation of the paraspinal muscles.  

The Veteran was afforded another QTC examination for his spine in April 2011.  He reported limitation of walking to 500 feet and intermittent falls due to his spine condition.  The Veteran reported associated spinal stiffness, decreased motion, paresthesia, weakness, and numbness.  The Veteran denied bladder or bowel problems.  He treated with pain medication about two times per week, as well as rest, but received no formal treatment for his spine problems.  He reported flare-ups of pain, but denied any periods of incapacitation in the previous 12 months.  The Veteran stated that he had been forced to retire, as he was unable to perform his duties, specifically an inability to stand for long periods of time.  On examination, posture was within normal limits, but he walked with a slight limp.  There was no evidence of radiating pain on movement.  There was no muscle spasm, guarding of movement, weakness, or tenderness noted.  Muscle tone and musculature were normal and straight leg testing was negative.  There was no ankylosis or atrophy.  Thoracolumbar range of motion included forward flexion of 0 to 90 degrees, extension of 0 to 20 degrees, bilateral lateral flexion of 0 to 25 degrees, and bilateral rotation of 0 to 30 degrees.  There was no noted pain on range of motion testing.  On repetitive motion testing, range of motion was unchanged and there was no additional degree of limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that the Veteran's spine disability did not cause bowel, bladder, or erectile dysfunction.  The diagnosis was status post lumbar spine surgery with scar, intervertebral disc syndrome, and left foot drop.

Under DC 5243, the Veteran is not entitled to a rating greater than 10 percent.  The Veteran's limitation of motion does not warrant a rating greater than 10 percent because forward flexion is not limited to less than 60 degrees nor is there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board notes the Veteran's range of motion has never been observed to be less than 70 degrees of forward flexion.  The Board notes that the October 2008 private treatment record noted forward flexion at 75 percent, which would translate to approximately 68 degrees.  Thus, the Veteran's forward flexion has consistently been tested as greater than 60 degrees.

The Board observes that the Veteran has been diagnosed with intervertebral disc syndrome.  That said, there is no evidence or allegation that the Veteran suffered any incapacitating episodes that required prescribed bed rest and treatment by a physician.  During both QTC examinations the Veteran denied any incapacitating episodes due to his low back disability.  As such, a higher evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable.    

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Arthritis of the spine may be rated under DC 5003, for degenerative, hypertrophic, or osteo-arthritis.  See 38 C.F.R. § 4.71a, DC 5003 (2011).  DC 5003 is used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate DC.  As discussed above, the Veteran's disability rating under DC 5243 has been based in part on limitation of motion due to pain and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted in this case.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2011) if supported by objective medical evidence.  As discussed above, the Veteran has been separately service-connected and rated for sensory problems of the bilateral lower extremity.  During the appellate time period the Veteran has raised separate claims for increased ratings for these problems, as well as a separate rating for his post-operative lumbar spine scar.  These claims have been separately adjudicated and the Veteran has not timely appealed these matters to the Board.  

The Veteran has consistently denied bladder or bowel impairment.  While there is evidence of erectile dysfunction during the appellate time period, the evidence of record indicates that such problems are attributable to the Veteran's blood pressure medication and the April 2011 QTC examiner specifically found that erectile dysfunction was not attributable to the Veteran's low back disability.  As such, separate ratings for bowel, bladder, or erectile dysfunction are not warranted.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the low back.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  For the most part, even the additional limitation of forward flexion documented as resulting from pain was already contemplated in the disability rating assigned.  The Board recognizes that during the January 2008 QTC examination the Veteran had pain onset on forward flexion at 50 degrees.  However, the Board notes that the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Instead, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id.  To the extent that the Veteran reports such problems, they have not been demonstrated on objective testing.  At both the QTC examinations of record the Veteran had no further decrease in motion on repetitive testing and there is no other objective evidence to support the assertion that pain has an effect on the normal working movements of the body such that a rating greater than 10 percent would be warranted.  The Board has considered the Veteran's reported difficulty walking and falling.  These problems relate to the Veteran's separately service-connected lower extremity disabilities and need not be considered with respect to the lumbosacral spine disability itself.  Finally, the Veteran has no muscle atrophy and has retained normal muscle strength throughout the appellate time period.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, there is no evidence of any of these symptoms or problems.  As such, the Veteran's thoracolumbar spine is not a "little used part" of his body, but the absence of atrophy or other factors demonstrates instead that the thoracolumbar spine can and is used regularly by the Veteran.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected low back disability.  The Board has considered whether staged ratings were appropriate in the present case.  See Hart, 21 Vet. App. at 505.  However, for reasons discussed above, the Board finds that there is no competent evidence that the Veteran's service-connected low back disability increased in severity during this appeal sufficient to warrant a higher evaluation.  Therefore, a staged rating is unnecessary.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, with respect to the low back, the Veteran reports primarily pain, stiffness, weakness, and limitation of motion.  As discussed above, the current 10 percent rating under DC 5043 is adequate to fully compensate the Veteran for these symptoms.  As discussed above, the Veteran is separately service-connected and rated for lower extremity neurological symptomatology with consequent lower extremity difficulties.  Thus, the Veteran's current schedular rating under DC 5043 is adequate to fully compensate him for his disability on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 10 percent prior to September 8, 2008 and from November 1, 2008 for degenerative disc disease with intervertebral disc syndrome lumbar spine is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


